Title: John Adams to Abigail Adams, 15 April 1776
From: Adams, John
To: Adams, Abigail


     
      
       April 15. 1776
      
     
     I send you every News Paper, that comes out, and I send you now and then a few sheets of Paper but this Article is as scarce here, as with you. I would send a Quire, if I could get a Conveyance. I write you, now and then a Line, as often as I can, but I can tell you no News, but what I send in the public Papers.
     We are Waiting it is said for Commissioners, a Messiah that will never come.—This Story of Commissioners is as arrant an Illusion as ever was hatched in the Brain of an Enthusiast, a Politician, or a Maniac. I have laugh’d at it—scolded at it—griev’d at it—and I dont know but I may at an unguarded Moment have rip’d at it—but it is vain to Reason against such Delusions. I was very sorry to see in a Letter from the General that he had been bubbled with it, and still more to see in a Letter from my sagacious Friend Warren at Plymouth, that he was taken in too.
     My Opinion is that the Commissioners and the Commission have been here (I mean in America) these two Months. The Governors, Mandamus Councillors, Collectors and Comptrollers, and Commanders of the Army and Navy, I conjecture compose the List and their Power is to receive Submissions. But We are not in a very submissive Mood. They will get no Advantage of Us.
     We shall go on, to Perfection I believe. I have been very busy for some time—have written about Ten sheets of Paper with my own Hand, about some trifling Affairs, which I may mention some time or other—not now for fear of Accidents.
     What will come of this Labour Time will discover. I shall get nothing by it, I believe, because I never get any Thing by any Thing that I do. I am sure the Public or Posterity ought to get Something. I believe my Children will think I might as well have thought and laboured, a little, night and Day for their Benefit.... But I will not bear the Reproaches of my Children. I will tell them that I studied and laboured to procure a free Constitution of Government for them to solace themselves under, and if they do not prefer this to ample Fortune, to Ease and Elegance, they are not my Children, and I care not what becomes of them. They shall live upon thin Diet, wear mean Cloaths, and work hard, with Chearfull Hearts and free Spirits or they may be the Children of the Earth or of no one, for me.
     John has Genius and so has Charles. Take Care that they dont go astray. Cultivate their Minds, inspire their little Hearts, raise their Wishes. Fix their Attention upon great and glorious Objects, root out every little Thing, weed out every Meanness, make them great and manly. Teach them to scorn Injustice, Ingratitude, Cowardice, and Falshood. Let them revere nothing but Religion, Morality and Liberty.
     Nabby and Tommy are not forgotten by me altho I did not mention them before. The first by Reason of her sex, requires a Different Education from the two I have mentioned. Of this you are the only judge. I want to send each of my little pretty flock, some present or other. I have walked over this City twenty Times and gaped at every shop like a Countryman to find something, but could not. Ask every one of them what they would choose to have and write it to me in your next Letter. From this I shall judge of their Taste and Fancy and Discretion.
    